Citation Nr: 1302778	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  08-37 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a crushed right foot with bone spur. 

3.  Entitlement to service connection for an ankle bone spur. 

4.  Entitlement to service connection for reflex sympathetic dystrophy (RSD) including as secondary to bone spur right foot, status post surgery. 

5.  Entitlement to service connection for a duodenal ulcer.

6.  Entitlement to service connection for irritable bowel syndrome (IBS).

7.  Entitlement to service connection for esophagitis. 

8.  Entitlement to service connection for a hiatal hernia. 

9.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and acid peptic disease.

10.  Entitlement to service connection for hypertension. 

11.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1974 as well as service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the RO in St. Paul, Minnesota.

The Board notes that VA documents including a November 2010 rating decision which granted service connection for ischemic heart disease are located in the Virtual VA paperless claims processing system.  Virtual VA is a highly secured electronic repository used to store and review documents involved in a claims process.  Because the Virtual VA system contains documents which do not appear in the paper file, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

In this case, the Veteran claims service connection for several gastrointestinal (GI) disorders including a duodenal ulcer, IBS, hiatal hernia, esophagitis.  He has also been diagnosed with GERD and acid peptic disease.  Thus, the Board has added the issue of service connection for a general GI disorder, including the diagnoses of GERD and acid peptic disease.  See Brokowski v. Shinseki, 23 Vet. App. 79, 85-87 (2009) (noting that a claimant's identification of the benefit sought does not require any technical precision and indicating that referring to a body part or system by describing symptoms may satisfy the requirement for an informal claim).   

The Board has also redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.  In Clemons, the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board also notes that in response to VA's December 2008 Statement of the Case, the Veteran filed a communication which VA accepted as a formal appeal in lieu of a Form 9 in December 2008.  Subsequently, the RO granted service connection for two of the issues appealed - a left knee disorder and ischemic heart disease.  Therefore, those issues are no longer on appeal.  The remaining issues on appeal are addressed herein. 

The issues of entitlement to service connection for a crushed right foot with bone spur, ankle bone spur, reflex sympathetic dystrophy, duodenal ulcer, IBS, esophagitis, hiatal hernia, a gastrointestinal disorder, including GERD and acid peptic disease, hypertension, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Medical evidence establishes that the Veteran has chronic headaches that are caused by treatment for his service-connected neck and back disabilities. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic headaches, to include as secondary to service-connected neck and back disabilities, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Regarding the claim for service connection of chronic headaches, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2012).

Further, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2012).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  The revised regulation requires comparison of the baseline level of severity of the disorder in the absence of the service-connected disability to the increased severity, and provides compensation only if there is an increase in severity.  38 C.F.R. § 3.310 (2012).  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims service connection for chronic headaches due to medications that he takes for his acquired psychiatric disorders.  The Board notes that the acquired psychiatric disorders have not yet been service-connected.  However, the Board finds that the evidence supports a finding that his headaches are due to treatment of his service-connected neck and back disabilities.  Therefore, there is no prejudice to the Veteran as a result of the Board's adjudication at this time.

Regarding element (1) of Wallin, the medical evidence of record demonstrates that the Veteran is currently diagnosed with chronic headaches.  See September 2006 private record as well as December 2009 private treatment record from A.M.C. Regarding element (2) of Wallin, he was granted service connection for neck and back disabilities in October 2008.  Elements (1) and (2) of Wallin have therefore been met.

Turning to element (3) of Wallin, the evidence is at least in equipoise.  Weighing in favor of the Veteran's claim is the December 2009 private treatment record from A.M.C. which noted that the Veteran's headaches were likely refractory because of chronic use of Tylenol with codeine and other narcotic medications for pain.  Also, a June 2009 treatment record from A.M.C. indicated diagnoses of chronic neck and pack pain and a prescription medication list including Tylenol with codeine among others.  The Board finds the June and December 2009 private treatment record to be highly probative in linking the Veteran's headaches to service-connected disability.

Weighing against the Veteran's claim are private treatment records dated in November 1992 and December 1992, noting severe muscle contraction headaches that were secondary to stress at work.  The 1992 treatment record's description of the Veteran's daily work stresses suggests that he was reporting about his day-to-day civilian job.  Notably, however, a 1992 summary of treatment by Dr. S. indicates that the Veteran's symptoms had improved drastically.   

In light of the above discussion, the Board finds no adequate basis to reject the competent and probative evidence that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  This favorable medical evidence places the evidence at least in equipoise on the issue of whether treatment for the Veteran's service-connected neck and/or back disability caused or aggravated the chronic headaches.  Service connection for chronic headaches is therefore warranted.	


ORDER

Service connection for chronic headaches, is granted, subject to the laws and regulations governing monetary awards. 


REMAND

Regarding the remaining issues on appeal, unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

	a.  Crushed Right Foot with Bone Spur

National Guard treatment and personnel records confirm an August 1981 ACDUTRA injury in which the Veteran crushed his right foot and broke his third toe in the line of duty.  Treatment records do not note any permanent residuals of the crush injury.  Regarding the right foot bone spur, a May 1991 physical examination noted the Veteran's report that a bone spur on the right foot had been treated with surgery in 1980.  Service treatment records do not indicate treatment for a right foot bone spur during service. 

Current right foot complaints include reports of pain and numbness.  The Veteran has also specifically reported great toe tenderness on the right foot.  See October 2008 VA examination report.  Notably, he has also reported pain and numbness bilaterally.  A September 2004 private treatment record from Dr. Strode indicated that bilateral foot pain was possibly due to arthritis and plantar fasciitis.  

As VA provided the Veteran with a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the October 2008 VA examiner did not address whether the Veteran's current right foot disorders are related to the crush injury in service, the examination report is inadequate for adjudication purposes.  As such, the Veteran should be provided with another VA examination regarding his claim for service connection of a right foot crush injury with bone spur. 

The Board also notes that the Veteran's periodic physical examination in May 1991 indicates a report of surgery for a bone spur in 1980.  However, a review of the service treatment records, does not indicate that the bone spur surgery occurred during a period of ACDUTRA or INACDUTRA.  Attempts need to be made to verify the Veteran's periods of ACDUTRA/INACDUTRA for 1980 and then all associated records should be obtained.  The Veteran has identified private treatment records regarding his bone spur surgery in 1980.  As such, he should be asked to complete an authorization and consent form for records from Penrose Hospital in Colorado Springs, Colorado.  A review of the bone spur surgical records may be relevant to determining whether a right foot bone spur was incurred during service or a period of ACDUTRA. 

      b.  Reflex Sympathetic Dystrophy (RSD)
      
As noted above, the Veteran underwent a VA examination for his feet and joints in October 2008.  For the following reasons, the Board finds the examination report to be unreliable for adjudication purposes.  The Board observes that the RO requested an examination for a left foot crush injury, not right foot.  The right foot was not adequately examined.  As the Veteran claims RSD affects both feet, both feet should have been examined.

The Board also finds that the October 2008 VA examination report is unreliable as it did not adequately address all of the facts regarding the Veteran's bilateral foot symptomatology.  For example, the October 2008 VA examiner noted that RSD, and right foot toe numbness which was related to RSD, appeared to be the only current foot diagnosis.  The examination report did not address treatment records which indicated other disorders of the right foot.  For example, a September 2004 private record from Dr. Strode indicates that there may be other diagnoses of arthritis and plantar fasciitis.  A January 2005 private treatment record from Dr. Hainge indicates that the Veteran reported that he was treated by a Dr. Griffis with nerve conduction studies and diagnosed with a nerve problem in the right lower extremity.  Further, subsequent to the October 2008 VA examination, an October 2009 private treatment record diagnosed neuropathic pain following complaints of burning pain in the Veteran's feet.  In December 2009, a private treatment provider noted a medical history of bilateral RSD. 

Additionally, the October 2008 VA examiner provided inadequate rationale for the negative nexus opinion.  The October 2008 VA examiner reasoned that the Veteran's RSD was not due to any right foot diagnosis in service because the Veteran's in-service foot disorder was a bone spur on the heel.  The examiner did not address whether the RSD was related to the 1981 right foot injury discussed above.  Further, the examiner's discussion of a right heel bone spur in service is inaccurate.  A review of service treatment records does not reveal a bone spur on the Veteran's heel.  A May 1991 report of medical history reflects that the Veteran had a bone spur on the ball of his foot in 1980 which required surgical treatment, but did not indicate the right heel.  

As noted above, the right foot was not adequately examined.  Specifically, the October 2008 VA examiner only X-rayed the left foot and did not X-ray the right foot.  As the October 2008 VA examination report contains inaccurate facts and did not adequately evaluate or discuss all of the relevant facts, the Board finds that the Veteran should be afforded another VA examination.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Following review of the claims file, the examiner should opine as to whether it is at least as likely as not that the Veteran's RSD is related to service, including to any injury incurred during a period of ACDUTRA or INACDUTRA.  The examiner is reminded that the Veteran underwent a right foot crush injury during a period of ACDUTRA in 1981.  The examiner should explain any opinion that is offered.  

In reaching any conclusion, the examiner should discuss the September 1983 letter from the private treatment provider which indicates that RSD is related to right foot surgery which occurred in June 1983.  Additionally, the examiner should be aware that the Veteran has complained of symptoms of pain and numbness in both feet as well as in the ankles.  See January 2005 treatment record from Dr. Hainge.  As the Veteran's foot symptoms include pain and numbness, the examiner should address a September 2004 private treatment record from Dr. Strode which reasoned that foot pain was likely due to arthritis and plantar fasciitis.

Regarding the June 1983 right foot surgery, records from the June 1983 right foot surgery have not been obtained.  The Veteran should be asked to complete an authorization and consent form for the appropriate treatment provider of the June 1983 right foot surgery.  The Veteran should be asked to address the nature of the surgery as it would be helpful to VA in determining whether a right foot disorder was incurred during a period of ACDUTRA or INACDUTRA. 

Additionally, outstanding private treatment records have been identified that may be relevant to the claim for service connection of RSD.  The Veteran should be asked to complete authorization and consent forms for Dr. Peters, Dr. Griffis, and Dr. Ripp  The Veteran was referred to, Dr. Peters, a neurologist, by Dr. Hainge in January 2005 regarding his bilateral foot complaints.  Regarding Dr. Griffis, in January 2005, the Veteran reported to Dr. Hainge that Dr. Griffis had conducted electromyograph/ nerve conduction velocity (EMG/NCV) studies and diagnosed a nerve problem in the right lower extremity.  Regarding Dr. Ripp, in May 2005, he reported to Dr. Hainge that he was treated by Dr. Ripp for RSDS peripheral neuropathy.  Upon receipt of the authorization and consent forms, the records should be requested by VA.  

      c.   Ankle Bone Spur

Regarding service connection for an ankle bone spur, the Veteran initially claimed service connection for a "bone spur on ankle (surgery)".  He has not specified which ankle he is claiming service connection for.  As an initial matter, the Board observes that the November 2007 VCAA letter addressed right foot bone spurs but did not specifically address "ankle" bone spurs.  As such, corrective VCAA notice should be sent to the Veteran.    

A March 1969 service treatment record notes treatment for right ankle pain.  X-ray results were negative. In November 1971, the Veteran was treated for a bruised right ankle. The November 1971 treatment record indicated that an X-ray showed "no fracture".  A service hospital clinic record dated the following day, in November 1971, noted "left ankle sprain". A "Statement of Medical Examination and Duty Status" dated in December 1971 indicates that while on active duty, in November 1971, the Veteran sustained an injury while participating in a basketball game in the company parking lot.  The injury was identified as a left ankle sprain.  A National Guard treatment record dated in August 1981 also indicates that he was seen at the podiatry clinic, however, there is no summary explaining why he was seen (i.e., what his complaints were or any assessment). 

Additionally, the Veteran underwent a VA examination in October 2008.  The Board finds that the October 2008 VA examination was inadequate because the examiner only examined the Veteran's left ankle and did not examine the Veteran's right ankle.  The Veteran never specified which ankle he sought service connection for, but he has indicated that he had a bone spur on the right ankle.  Therefore, the right ankle should have been examined by the October 2008 VA examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  The Veteran should be scheduled for a VA examination.  The examiner is asked to opine as to whether it is at least as likely as not that the Veteran has a current ankle disability, including bone spur and sprains that is related to service, including any sprains and/or bruises during active service or any injury incurred during a period of ACDUTRA or INACDUTRA. 

The Veteran seems to indicate that he had ankle bone spurs in service or during a period of ACDUTRA.  Service treatment records from October 1967 to March 1974 do not indicate diagnoses or treatment of bone spurs on the ankles although the Veteran underwent treatment for other ankle issues including sprains and bruises bilaterally.  As noted above, a May 1991 National Guard Report of Medical History noted a report of surgery for bone spurs on the right foot in 1980, including one bone spur on the ball of the Veteran's foot.  In the section above, the Board has addressed need for further development to request records related to the 1980 bone spur surgery.  Although the service treatment records do not indicate bone spurs on the ankles, the records regarding the 1980 bone spur surgery may offer insight into any bone spur disorder that the Veteran may have.


	d.  Gastrointestinal Disorders 

In this case, the Veteran claims service connection for several gastrointestinal (GI) disorders including a duodenal ulcer, IBS, hiatal hernia, esophagitis.  He has also been diagnosed with gastroesophageal reflux disease (GERD) and acid peptic disease.  As noted in the Introduction above, the Board has expanded the Veteran's claim for his GI complaints to include the diagnoses of GERD and acid peptic disease.  See Brokowski v. Shinseki, 23 Vet. App. 79, 85-87 (2009) (noting that a claimant's identification of the benefit sought does not require any technical precision and indicating that referring to a body part or system by describing symptoms may satisfy the requirement for an informal claim); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

      i.  Irritable Bowel Syndrome (IBS)

Service treatment records indicate complaints of diarrhea and abdominal cramping in February 1972 and March 1973, as well as mid-epigastric tenderness in June 1973.  The Veteran also reports continuous symptoms since service.  A review of National Guard treatment records reveals that the Veteran has consistently reported complaints regarding diarrhea since service.  

Regarding a current diagnosis, private treatment records dated in August 1994 indicate that the Veteran had IBS for many years.  Additionally, a private treatment record dated in September 2009 also diagnosed IBS.  

Based on a finding of a current diagnosis of IBS following reports of diarrhea, symptoms of diarrhea and cramping in service, and frequent complaints of diarrhea over the decades since service, the Board finds a medical opinion is needed to determine whether the Veteran's symptoms of diarrhea and cramping in service are related to the current diagnosis of IBS.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the October 2008 VA examination report addressed some of the Veteran's other GI complaints, the examiner did not offer any opinion regarding the service connection claim for IBS.  

The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  
      
      ii.  Upper GI complaints

The Veteran has claimed service connection for several upper GI complaints including a duodenal ulcer, esophagitis, and hiatal hernia.  As discussed in the Introduction, he has also been diagnosed with GERD and acid peptic disease.  

The Veteran underwent a VA examination for his GI complaints in October 2008, however, the Board finds the examination report inadequate for adjudication purposes.  The examiner did not address all of the pertinent upper GI symptoms and diagnoses.  The Board is unable to resolve the claims on appeal using the opinion contained in the October 2008 VA examination report.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, another VA examination and opinion is required. 

Regarding the claim for service connection of a duodenal ulcer, as an initial matter, the Board notes that the Veteran's August 1967 report of medical history and accompanying service entrance examination initially noted that the Veteran had a history of a peptic ulcer.  Subsequently, the August 1967 entrance examination was amended in October 1967 and the previous notation regarding the ulcer was crossed out.  Thus, the Board finds that the presumption of soundness attaches.  

Service treatment records indicate that in August 1973, the Veteran was treated for abdominal pain, heart burn, and reports of vomiting blood.  He was placed on an anti-acid regimen.  An upper gastrointestinal series examination two weeks later noted a duodenal spasm but no definite duodenal ulcer.  Additionally, the Veteran also reported to the October 2008 VA examiner that he was hospitalized in service for a bleeding ulcer.  A review of National Guard treatment records reveals that the Veteran has consistently reported a need for acid controlling medication, since service.  Significantly, National Guard records also indicate that the Veteran had a gastrointestinal bleed in 1974.  He has also reported experiencing a stomach ulcer in 1977.  Further, an August 1994 private esophagogastroduodenoscopy diagnosed significant peptic disease as well as duodenitis with erosions.  The August 1994 private physician recommended that the peptic disease was so significant that aggressive therapy with an acid-controlling medication should be considered.  A December 2004 private treatment record also diagnosed acid peptic disease.  Periodic National Guard evaluations indicate that he has used acid-controlling medication since service.  

The October 2008 VA examiner diagnosed GERD and opined that the Veteran's GERD was a separate condition unrelated to the duodenal disorder in service.  The examiner, however did not address the Veteran's symptoms he asserts having in service.  Additionally, the Veteran has been diagnosed with other upper GI disorders including acid peptic disease, esophagitis, and a hiatal hernia.  The examiner did not address whether the Veteran still has these disorders, and if so whether such disorder is related to service, including the complaints and/or symptoms the Veteran had in service, or any other incident of service.  

Additionally, the Veteran reported to the October 2008 VA examiner that he was hospitalized in service for a bleeding ulcer.  As such, service inpatient treatment records related to a bleeding ulcer should be obtained.  The Veteran should be asked to identify the name of the hospital and approximate dates that he was hospitalized for the bleeding ulcer.  

Further, private hospital records dated in August 1994 from Memorial Hospital indicate that the Veteran had previously been treated by Memorial Hospital for gastrointestinal disorders.  Treatment records from Mayo Health System indicates that he underwent an upper endoscopy in January 2009.  As such, the Veteran should be offered the opportunity to complete the appropriate authorization and consent forms so that VA may request the relevant outstanding private treatment records.  These records may contain information regarding a relationship between a current GI disorder and service. 

      e.  Acquired Psychiatric Disorder 
 
The Veteran initially claimed service connection for PTSD.  He has also been diagnosed with major depressive disorder and dementia following a cerebrovascular accident.  As noted in the introduction above, the issue has been recharacterized to reflect service connection for an acquired psychiatric disorder, including PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2012).

In this case, the Veteran served in Vietnam and was awarded a commendation medal for his service in connection with military operations against a hostile force.  His reported stressors include coming under attack in multiple places on his last day in country and feeling like he was going to die.  He also reported being in a location that came under attack during the night with battle continuing until the morning.  He reported that air support and fighter jets came in to suppress the enemy.  After the enemy retreated, he drove out over the hill where the heavy fighting had taken place and saw as many as 100 dead bodies.  He reported that many of them were mutilated from the aircraft bombing.  Body parts were hanging off of fences.  He reported that the scene was so disturbing that it changed him forever.  

The Veteran was afforded a VA examination for PTSD in February 2008.  At that time, the VA examiner determined that although the Veteran met all but one criteria for PTSD.  He did not meet Criterion B, the criterion for intrusive recollections.  This is perplexing to the Board as the conclusion followed a description of the Veteran's reports of unwanted memories.  He reported that he sees faces of two guys who were killed in a truck.  He also reported that he daydreams about "all those bodies" and has nightmares once in a while.  He also reported having a strong emotional reaction to things that remind him of being in Vietnam, such as loud noises.  The Veteran has also reported to the Board that his son's murder in 1993 was a trigger and magnified his Vietnam memories.  See January 2008 submission in support of the claim.  Given the Veteran's statements, the February 2008 VA examiner should have provided a complete rationale for the conclusion that Criterion B was not met.

Ultimately, the February 2008 VA examiner diagnosed major depressive disorder.  The Veteran's private treatment provider also diagnosed depression in November 2009.  The February 2008 VA examiner opined that the Veteran's depressive symptoms were less likely as not related to service, but did not offer any rationale for her opinion.  The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).

In this case, the examiner found that the Veteran was not malingering and that his recollection of experiences in service appeared to have been authentic.  Moreover, the Board notes that the Veteran was awarded a commendation medal for his service against a hostile force.  Additionally, in January 2008, the Veteran submitted a statement indicating that he was in fear for his life in Vietnam.  

Because the Veteran has a current diagnosis of depression, and asserts stressful in-service events, the Board finds more detailed rationale was required.  As an insufficient rationale was provided regarding PTSD and no rationale was provided for the conclusion regarding major depressive disorder, the Board finds that the report is inadequate for adjudication purposes.  As such, the Board finds the Veteran is entitled to another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).


	f.  Hypertension

The Veteran claims he is entitled to service connection for hypertension.  Initially, he claimed that his hypertension was due to his Agent Orange exposure in service.  However, the list of diseases presumptively associated with Agent Orange exposure does not include hypertension.  38 C.F.R. § 3.309(e) (2012).  The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  Moreover, the Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for certain conditions, including hypertension.  See Notice, 75 Fed. Reg. 32,540 (Jun. 8, 2010).  Further, when ischemic heart disease was added to the list of presumptive diseases, the Secretary clarified that the definition of ischemic heart disease does not include hypertension.  Final Rule, 75 Fed. Reg. 53,202-01 (Aug. 31, 2010) codified at 38 C.F.R. § 3.309 Note (3). 

The Veteran underwent a VA examination for his hypertension disorder in  October 2008.  The VA examiner determined that the Veteran has a current diagnosis of hypertension that is related to service.  The October 2008 VA examiner noted that the Veteran had been diagnosed with hypertension since approximately 1980.  However, the examiner provided no rationale for this opinion and periods of ACDUTRA in 1980 have not been verified.  The Board notes a November 1980 National Guard Report of Medical Examination listed a diastolic reading at 82.  Diastolic hypertension was noted on a May 1991 periodic Report of Medical Examination.  It is unclear when hypertension may have first been diagnosed. 

A review of the service dates reveals that he served in the National Guard from 1976 to 1994.  Thus, the only qualifying service during that period would have been service on ACDUTRA.  Service connection is warranted for diseases incurred during a period of ACDUTRA.  The Veteran's National Guard treatment records have been associated with the file.  However, his personnel records, including dates of ACDUTRA have not been associated with the file.  As the VA examiner has indicated that the Veteran's hypertension began in 1980, the RO/AMC is asked to obtain the Veteran's ACDUTRA dates for the year 1980. 

As the Board has found the VA examination report inadequate with regard to hypertension, an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides a VA opinion for a Veteran, VA has a duty to ensure that the opinion is adequate for evaluation purposes).  On Remand, the examiner is asked to provide rationale for the opinion that the Veteran's hypertension is related to service.  Regarding the assertion that the Veteran's hypertension began in 1980, the examiner is asked to identify the basis for that assertion.  

Additionally, in the August 2008 Notice of Disagreement, the Veteran indicated that he was an inpatient at a VA hospital in February 2008, for high blood pressure.  As these records may be relevant to his claim for hypertension, records related to this inpatient stay must be obtained. 

Lastly, the Veteran reported to his private physician in November 2008 that he had recently been treated by a VA medical center for hypertension.  As there are outstanding VA treatment records that may shed light on the Veteran's claim for hypertension, they must be obtained. 

	g.  VA outpatient treatment records

Regarding all of the claims remanded herein, in order to ensure that all of the pertinent treatment records are of record, any outstanding VA outpatient treatment records should be obtained. 

Accordingly the case is remanded for the following action:

1.  Send the Veteran the appropriate corrective VCAA notice for the claim of service connection for an ankle disability including ankle bone spurs. 

2.  Give the Veteran an opportunity to identify all disease or injuries which occurred during a period of ACDUTRA and any injury which occurred during a period of INACTDUTRA.  The Veteran should be asked to provide the dates of such injury and/or diseases.  Thereafter, attempts should be made to verify whether the dates provided by the Veteran was a period of ACDUTRA and/or INACDUTRA.  Thereafter, all associated medical records from verified periods of ACDUTRA and INACDUTRA should be associated with the claims file.

3.  Request that the Veteran complete an authorization and consent form for his bone spur surgery in 1980 at Penrose Hospital in Colorado Springs, Colorado.  Upon receipt of the authorization and consent form, request treatment records from Penrose Hospital in Colorado Springs, Colorado.  Any negative response should be noted. 

4.  Request that the Veteran complete an authorization and consent form for his right foot surgery in June 1983.  The Veteran should also explain the nature of the right foot surgery in June 1983 (i.e., what prompted the right foot surgery in June 1983).  Upon receipt of the authorization and consent form, request treatment records.  Any negative response should be noted.

5.  Request that the Veteran complete an authorization and consent form for neurologist, Dr. Peters, to whom he was referred in January 2005.  Upon receipt of the authorization and consent form, request treatment records from Dr. Peters.  Any negative response should be noted.

6.  Request that the Veteran complete an authorization and consent form for Memorial Hospital for records related to GI complaints or treatment dated prior to August 1994.  Upon receipt of the authorization and consent form, request records from Memorial Hospital.  Any negative response should be noted.

7.  Request that the Veteran complete an authorization and consent form for Dr. Griffis regarding nerve conduction studies of the right lower extremity.  Upon receipt of the authorization and consent form, request records from Dr. Griffis.  Any negative response should be noted.

8.  Request that the Veteran complete an authorization and consent form for Dr. Ripp regarding treatment for RSDS peripheral neuropathy.  Upon receipt of the authorization and consent form, request records from Dr. Ripp.  Any negative response should be noted.

9.  Request that the Veteran complete an authorization and consent form for Mayo Health System for treatment in January 2009 (and any other relevant period).  Upon receipt of the authorization and consent form, request records from Mayo Health System.  Any negative response should be noted.

10.  Obtain any outstanding inpatient or outpatient treatment records from the VA medical center in Minneapolis, Minnesota regarding bilateral foot and ankle complaints, bone spurs, gastrointestinal complaints, psychiatric treatment and hypertension for the period from January 2008 to the present.  Any negative response should be noted in the file.

11.  Take appropriate steps to obtain dates of ACDUTRA for the year 1980 and 1983, specifically June 1983.  Thereafter, take steps to obtain all associated medical records.

12.  Upon receipt of the foregoing records, afford the Veteran the appropriate VA examination(s) to determine the nature, extent, onset and etiology of any current ankle, right foot  and/or RSD disorder.  The entire claims file, to include a complete copy of this Remand must be made available to the physician designated to examine the Veteran.  All indicated studies should be performed and all findings should be reported in detail.

The examiner(s) shall render the current diagnosis or diagnoses, if any, affecting both ankles and/or the right foot.  If current diagnoses of bone spurs or residuals of a right foot injury are not shown, such should be stated.  The examiner should address the etiology of the October 2008 diagnosis of RSD.  For any and all diagnoses, the examiner(s) shall render an opinion as to the nature of any current disorder(s) and answer the following question: Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed ankle, right foot, and/or RSD disorder was incurred in, or as a result of, active duty service or ACDUTRA, or INACDUTRA? In addressing this the examiner should note the Veteran's active military service records which show he was treated for sprains and bruises of the ankle.  The examiner should provide a rationale for all opinions given.

The review of the claims file should be noted in the examination report.  The report of the examination should include discussion of the Veteran's documented medical history.  The examiner(s) should also address a September 2004 private treatment record from Dr. Strode which reasoned that foot pain was likely due to arthritis and plantar fasciitis.  The examiner(s) should also address a January 2005 treatment record from Dr. Hainge which indicated that the Veteran complained of numbness in the feet and ankle areas.  

Regarding RSD, the examiner should discuss the September 1983 letter from Dr. Hainge which indicates that RSD is related to right foot surgery which occurred in June 1983.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner(s) cannot provide a requested opinion without resorting to mere speculation, the examiner(s) should explain in detail why an opinion would require resort to speculation.

13.  Upon receipt of the records noted above, afford the Veteran the appropriate VA examination to determine the nature, extent, onset and etiology of any current GI disorder, including but not limited to, hiatal hernia, esophagitis disorder, GERD, acid peptic disease, duodenal disorder, and IBS.  The entire claims file, to include a complete copy of this Remand must be made available to the physician designated to examine the Veteran.  All indicated studies should be performed and all findings should be reported in detail.

Regarding the upper GI complaints, the examiner should address the October 2008 VA examination report which diagnosed GERD as well as the private treatment record dated in September 2009 that diagnosed GERD and private treatment records dated since August 1994, which diagnosed hiatal hernia and esophagitis.  The examiner should also address the private diagnoses of acid peptic disease.  The examiner should identify all current GI diagnoses.  The examiner should specifically state whether the Veteran has a current diagnosis of a duodenal ulcer, hiatal hernia, and/or esophagitis. 

Regarding the claim for service connection of IBS, the examiner should address the Veteran's in-service complaints of diarrhea and cramping as well as consistent post-service complaints of diarrhea.  

For any and all diagnoses, the examiner shall render an opinion as to the nature of any current disorder(s) and answer the following questions: Whether it is at least as likely as not (i.e. at least a 50-50 probability) that the Veteran has a GI disorder (duodenal ulcer, IBS, esophagitis, hiatal hernia, GERD, and/or acid peptic disease) which began in service and was manifested by a duodenal spasm in service and/or is related to service, including complaints of diarrhea and cramping? Why or why not?

Alternatively, the examiner is asked to address whether it is at least as likely as not that the Veteran's duodenal spasm in service caused, or is otherwise related to, the Veteran's acid peptic disease, GERD, hiatal hernia, and/or esophagitis, or any other current upper GI disorder.  For any gastrointestinal disability found to be related to service, state whether such disability has caused or aggravates (increase in severity beyond natural progression) any other gastrointestinal disorder.  If so, such disorder must be identified. Please provide a rationale.

The review of the claims file should be noted in the examination report.  The report of the examination should include discussion of the Veteran's documented medical history and assertions as it pertains to symptoms experienced in service, as well as after service.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide a requested opinion without resorting to mere speculation, the examiner should explain in detail why an opinion would require resort to speculation.

14.  Upon receipt of the records noted above, afford the Veteran the appropriate VA examination to determine the nature, extent, onset and etiology of any current acquired psychiatric disorder.  The entire claims file, to include a complete copy of this Remand must be made available to the physician designated to examine the Veteran.  All indicated studies should be performed and all findings should be reported in detail.

For any and all psychiatric diagnoses, the examiner shall render an opinion as to the nature of any current disorder and answer the following question: Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder was incurred in, or is a result of active military service? In addressing this question, the examiner should note the Veteran's assertions and should provide a complete rationale for all opinions given.

Regarding the claim of service connection for PTSD, based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event. 

The examiner should determine whether any stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.  The examiner should be aware that the Veteran was awarded a commendation medal for his service in connection with military operations against a hostile force.  

Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  If the examiner determines that any of the PTSD criteria are not met, the examiner should explain why the Veteran's complaints do not meet the DSM-IV criteria for a PTSD diagnosis. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In providing the requested findings and opinions, the examiner should acknowledge the Veteran's assertions of a causal link between his claimed psychiatric disorder and events during active service as well as post-service treatment records showing a diagnosis of major depressive disorder.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide a requested opinion without resorting to mere speculation, the examiner should explain in detail why an opinion would require resort to speculation.

15.  Return the file to the October 2008 VA examiner who conducted the examination regarding the claim for service connection of hypertension.  An addendum opinion is necessary.  The entire claims file, to include a complete copy of this Remand must be made available to the VA examiner.

The examiner is asked to provide rationale for the opinion that the Veteran's current hypertension is related to service in 1980.  Specifically, the examiner should identify any particular record that indicates that the Veteran incurred hypertension during a period of active military service or during a period of ACDUTRA.

If the October 2008 VA examiner is no longer available, an opinion should be sought from the appropriate, available VA examiner. 

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide a requested opinion without resorting to mere speculation, the examiner should explain in detail why an opinion would require resort to speculation.

16.  The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).

17.  After the above actions have been completed, readjudicate the Veteran's claims.  If any claim remains denied, issue the Veteran and his representative a supplemental statement of the case and afford him the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


